DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 8/20/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed on 11/10/2020 and 1/22/2020 have been considered.
Drawings
	The drawings filed on 1/21/2020 are acceptable.
Specification
	The abstract of the disclosure and the specification filed on 1/21/2020 are acceptable.
	Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not disclose “ integrated line and pad structures including a respective first pad portion that is more proximal to a periphery of the backside surface of the first semiconductor substrate than to a geometrical center of the backside surface of the first semiconductor substrate, and including a respective first line portion that extends continuously from the respective first pad portion to a distal end region of the respective first line portion that is more proximal to the geometrical center than to the periphery of the backside surface; and power-and-control-signal through-substrate via structures that electrically connect a respective one of the power-and-control-signal lines located in the power and control signal connection region to the distal end region of the line portion of a respective one of the integrated -39-Atty. Dkt. No. 3590-942 line and pad structures” in combination with the remaining claimed features.

Regarding claim 16, the prior art does not disclose “wherein each of the integrated line and pad structures comprises a respective first pad portion that is more proximal to a periphery of the backside surface of the first semiconductor substrate than to a geometrical center of the backside surface of the first semiconductor substrate, and comprises a respective first line portion that extends continuously from the respective first pad portion to a distal end region of the respective first line portion that is more proximal to the geometrical center than to the periphery of the backside surface” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899